Citation Nr: 1401310	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  06-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basilar artery insufficiency, including as a result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Attorney 


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in St. Petersburg, Florida certified this claim to the Board for appellate review. 

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in August 2007.  In January 2008, July 2011, October 2011, and December 2012, the Board remanded this claim to the RO for additional development.  

As noted in prior remands, the Veteran has raised a claim for service connection for shingles.  The Board refers this matter to the RO for appropriate action.  


FINDING OF FACT

The Veteran currently has arteriovascular disease with hypertension, angina, palpitations, arteriosclerosis with plaque formation, microvascular disease and cerebral artery vasospasm, symptoms of which initially manifested to a compensable degree within a year of his discharge from active service.  


CONCLUSION OF LAW

Arteriovascular disease manifesting, in part, as dizziness and loss of consciousness, may be presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

With regard to the Veteran's claim, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires. Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 


II.  Analysis

The Veteran seeks service connection for a disability manifested as dizziness and black out spells.  He claims that, although he first experienced these symptoms after discharge, within months of active service, they result from cardiovascular disease, which developed secondary to his in-service Agent Orange exposure.  

The evidence in this case supports the Veteran's claim, but on a different presumptive basis, not as secondary to Agent Orange exposure.  This evidence includes VA and private treatment records and VA examination reports dated since 2004, which confirm that the Veteran has a disability manifested as dizziness with occasional loss of consciousness, once attributed to basilar artery insufficiency, the disability the Veteran is claiming.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)) (a successful service connection claim must include competent evidence of a current disability, in-service occurrence or aggravation of a disease or injury and a nexus between the in-service injury or disease and the current disability).  

This evidence also includes a December 2013 opinion of a VA neurologist indicating that the dizziness and loss of consciousness result from arterial wall spasm, alone or in conjunction with atheromatous plaque, findings associated with a current cardiovascular disorder characterized as other than basilar artery insufficiency.  According to this neurologist, the Veteran has typical arteriovascular disease with hypertension, angina, palpitations, arteriosclerosis with plaque formation, microvascular disease and cerebral artery vasospasm, which, if one is to assume that the Veteran's complaints and reported histories are accurate, at least as likely as not manifested in 1968, within one year of his discharge from service.  

Medical records establish reported dizziness and black out spells since 1972 and, and given the lay-observable nature of these symptoms, the Veteran is competent to report that they manifested prior to 1972, in early 1968, as alleged.  There is no evidence of record suggesting that the Board should question the Veteran's credibility in this regard.  As service connection may be presumed for cardiovascular-renal disease that manifests to a compensable degree within a year of discharge from active service, see 38 C.F.R. §§ 3.307(a), 3.309(a), and, under the Schedule for Rating Disabilities, cardiovascular symptoms such as dizziness and syncope (fainting) warrant a compensable disability rating, see 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007 (2013), the Board concludes that arteriovascular disease manifesting, in part, as dizziness and loss of consciousness, may be presumed to have been incurred during active service.  Therefore, the claim for service connection is granted.


ORDER

Service connection for arteriovascular disease with hypertension, angina, palpitations, arteriosclerosis with plaque formation, microvascular disease and cerebral artery vasospasm, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


